Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,733,836.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
system, comprising an interactive controller configured to communicate, to an application controller, application telemetry associated with a user of an interactive application provided by the interactive controller
receive, from the application controller, wager outcome display instructions
display a wager outcome based on the wager outcome display instructions
receive, from the application controller, application credit (AC) value display instructions
display based on the AC value display instructions
communicate, to a patron management server, an AC award request comprising an AC award from the eligible awards
receive, from the application controller, AC award instructions comprising the AC award
a wager controller constructed to: receive, from the application controller, wager request instructions
determine the wager outcome based on the wager request instructions
communicate, to the application controller, wager outcome data comprising the wager outcome
the application controller the interactive controller and the wager controller, the application controller also operatively connected to a patron management server and an AC management device
constructed to: receive, from the interactive controller, the application telemetry
scan the application telemetry to determine whether to trigger a wager request
generate the wager request instructions
instruct the wager controller by communicating the to the wager controller
receive, from the wager controller, the wager outcome data
scan the wager outcome data to determine the wager outcome
generate the wager outcome display instructions based on the wager outcome
instruct the interactive controller by communicating the wager outcome display instructions to the interactive controller
communicate, to the AC management device, the application telemetry, wherein the AC management device awards AC based on the application
receive, from the patron management server, an AC value amount associated with the user
scan the AC value amount to determine a display of eligible awards that may be acquired in exchange for AC
generate the AC value display instructions using the AC value amount
instruct the interactive controller by communicating the AC value display instructions to the interactive controller
receive, from the patron management server, AC award data comprising the AC award
scan the AC award data to determine the AC award
generate the AC award instructions based on the AC award data
instruct the interactive controller by communicating the AC award instructions to the interactive controller
wherein the interactive controller and the application controller are constructed from the same device
wherein the application controller is operatively connected to the wager controller using a communication link
wherein the wager controller and the application controller are constructed from the same device
wherein the application controller is operatively connected to the interactive controller using a communication link
wherein the interactive controller is further constructed to receive, from the user, an indication to use AC in exchange for an AC award
wherein the AC award is an entry in a lottery
wherein the AC award is a predetermined number of executions of a wagering mechanic
wherein the AC award is an entry in a tournament
wherein the AC award is an application resource for use in the interactive application


Response to Arguments
Claims 1-20 would be allowable if appropriate action is taken to overcome the rejection(s) under the nonstatutory double patenting doctrine set forth in this Office action.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715